Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 27, 2019

                                      No. 04-18-00397-CV

               MPII, INC. D/B/A Mission Park Funeral Chapels and Cemeteries,
                                       Appellants

                                                 v.

                               Timothy MOTT and Sharlotte Mott,
                                         Appellees

                   From the 131st Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2016CI00572
                          Honorable Norma Gonzales, Judge Presiding


                                         ORDER
        Appellant’s reply brief is currently due April 12, 2019. On March 26, 2019, appellant
filed a second, unopposed motion for extension of time, asking for an additional fourteen days in
which to file the reply brief. After review, we GRANT the motion and ORDER appellant to file
its reply brief in this court on or before April 29, 2019 – the date requested, April 26, 2019, is a
court holiday. See Tex. R. App. P. 4.1(a).

      We order the clerk of this court to serve a copy of this order on all counsel.


It is so ORDERED on March 27, 2019.

                                              PER CURIAM



ATTESTED TO: __________________________________
             KEITH E. HOTTLE,
            Clerk of Court